DETAILED ACTION
This communication is responsive to the application # 16/242,785 filed on January 08, 2019. Claims 1-29 are pending and are directed toward AUTOMATICALLY ENHANCING PRIVACY IN LIVE VIDEO STREAMING.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


 Claims 1-6, 8-13, 16-29 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Weast et al. ( US 2016/0148015, Pub. Date: May 26, 2016), hereinafter referred to as Weast.
As per claim 1, Weast teaches an apparatus of a local device operable for secured user access, the apparatus comprising: one or more processors (300 – PROCESSOR, Weast, FIG. 3) configured to:
Similar to the viewer detection sensor(s) 212, the display detection sensors 312 may be embodied as any type of sensor capable of sensing, detecting, or otherwise generating sensor data indicative of the presence of a personalization public display device 102 within the proximity or vicinity of the user viewing device 104. Weast, [0032]) or a remote device in communication with the local device (The viewer detection sensors 212 may be embodied as any type of sensor and/or circuit capable of sensing, detecting, or otherwise generating sensor data indicative of the presence of a user viewing device 104 within the proximity or vicinity of the display device 102. For example, the viewer detection sensor 212 may be embodied as a communication circuit (e.g., the communication circuit 206 or portion thereof) configured to sense or detect communications from a user viewing device 104, proximity sensors and associated circuitry configured to detect the presence of a user viewing device 104, camera or image sensors and associated circuitry to detect the presence of a user viewing device 104 based on capture images, or other sensor or sensor circuitry capable of detecting the presence of a user viewing device 104 in proximity to the display device. Weast, [0024]);
activate one or more privacy filters at the local device (The display personalization module 404 also manages the selection of images, videos, and/or other digital content (e.g., applications or other interactive experiences) to be displayed or otherwise presented by the display device 102. To do so, the display personalization module 404 includes an image selection module 408 configured to determine or select public and/or personalized image(s), video, and/or other media to be presented by the display device 102. For example, the image selection module 408 may select or determine one or more public images 420 to be displayed or presented by the display device 102. As discussed above, the public images 420 are viewable by the general public (e.g., individuals without a user viewing device 104 and/or unauthorized user viewing devices 104). Additionally, the image selection module 408 may select a personalized image 422 for display or presentation to a user of an authorized user viewing device 104 using the established display protocol. Weast, [0038]); and
encode data based on the one or more privacy filters (A discussed above, the display device 102 displays or presents the personalized image 422 in a private manner using the negotiated display protocol such that the personalized image 422 is viewable by the authorized user viewing device 104 and not viewable by unauthorized user viewing devices 104 or other unauthorized viewers. For example, in block 638, the display device 102 may display an encrypted or obscured personalized image 422 using the negotiated display protocol. The encrypted/obscured personalized image 422 is not discernable or otherwise viewable by unauthorized user viewing devices 104. However, user viewing devices 104 employing the negotiated display protocol can decrypted (e.g., via corresponding decryption keys) or otherwise unobscured (e.g. via controlling operation of the viewing lens 320) the personalized image 422 to allow viewing of the personalized image 422 by the user(s) of the authorized user viewing device 104. Weast, [0054]).
As per claim 2, Weast teaches the apparatus of claim 1, wherein the one or more processors are further configured to: identify a number of authorized users at the proximity of either the local device or the remote device; identify a number of users at the proximity of either the local device or the remote device; and activate the intruder indicator when the number of users at the proximity of either the local device or the remote device is greater than the number Weast, [0049]-[0050]).
As per claim 3, Weast teaches the apparatus of claim 1, wherein the one or more processors are further configured to: identify a number of authorized users at the proximity of either the local device or the remote device; identify a number of users at the proximity of either the local device or the remote device; and deactivate the intruder indicator when the number of users at the proximity of either the local device or the remote device is less than or equal to the number of authorized users at the proximity of either the local device or the remote device (Weast, [0050]-[0051]).
As per claim 4, Weast teaches the apparatus of claim 1, wherein the one or more processors are further configured to: modify a list of authorized users by adding a user to the list of authorized users or deleting a user from the list of authorized users (Weast, [0050]-[0051]).
As per claim 5, Weast teaches the apparatus of claim 1, wherein the one or more processors are further configured to: activate the intruder indicator when a user in the proximity of either the local device or the remote device is recognized who is not an authorized user (Weast, [0050]-[0051]).
As per claim 6, Weast teaches the apparatus of claim 1, wherein the one or more processors are further configured to: deactivate the intruder indicator when each user recognized in the proximity of either the local device or the remote device is recognized as an authorized user (Weast, [0050]-[0051]). 
As per claim 8, Weast teaches the apparatus of claim 1, wherein the one or more processors are further configured to: identify a threshold to activate the intruder indicator; and activate or deactivate the intruder indicator based on the threshold (Weast, [0048]).
claim 9, Weast teaches the apparatus of claim 1, wherein the one or more processors are further configured to: activate or deactivate the intruder indicator based on one or more of audio data, video data, or proximity data (Weast, [0057]).
As per claim 10, Weast teaches the apparatus of claim 1, wherein the one or more privacy filters include deactivating a microphone, deactivating a speaker, deactivating a camera, deactivating a display, deactivating an application window, or a combination thereof (Depending on the established display protocol, the display control module 406 may be configured to control aspects of the display itself to display the personalized image 422 in an encrypted or obscured manner. For example, the display control module 406 may be configured to control a visual filter, shuttering, colorization, pixelization, of other aspect of the display 208 to display the personalized image 422. Weast, [0041]).
As per claim 11, Weast teaches the apparatus of claim 1, wherein the one or more processors are further configured to: identify a level of intrusion in the proximity of either the local device or the remote device; and activate the one or more privacy filters at the local device based on the level of intrusion (For example, in block 648, the display device 102 may modify or update the display protocol used to display or present the personalized image 422 based on the present location of the user viewing device 104 relative to the display device 102. In this way, the display device 102 may maintain a level of privacy of the personalized images 422 while the user of the authorized user viewing device 104 moves around. Weast, [0056]).
As per claim 12, Weast teaches the apparatus of claim 1, wherein the one or more processors are further configured to: identify a location of the local device; and activate the one or more privacy filters at the local device based on the location of the local device (Weast, [0056]).
claim 13, Weast teaches the apparatus of claim 1, wherein the one or more processors are further configured to: identify privacy settings of the local device; and activate the one or more privacy filters at the local device based on the privacy settings of the local device (Further, in some embodiments, the display device 102 may be configured to update or periodically change the personalized image 422 displayed or presented to the authorized user viewing device 104. For example, the display device 102 may change the personalized image 422 in response to interaction from a user of the user viewing device 104 on the user viewing device 104 and/or on the display device 102 itself. Weast, [0053]).
As per claim 16, Weast teaches the apparatus of claim 1, wherein the one or more processors are further configured to: receive video data, audio data, or proximity data from other devices to detect intrusion at the local device (For example, the viewer detection sensor 212 may be embodied as a communication circuit ( e.g., the communication circuit 206 or portion thereof) configured to sense or detect communications from a user viewing device 104, proximity sensors and associated circuitry configured to detect the presence of a user viewing device 104, camera or image sensors and associated circuitry to detect the presence of a user viewing device 104 based on capture images, or other sensor or sensor circuitry capable of detecting the presence of a user viewing device 104 in proximity to the display device. Weast, [0024]).
As per claim 17, Weast teaches the apparatus of claim 1, wherein the one or more processors are further configured to: authenticate a user based on an audio sample, a video sample, or a proximity sample (Weast, [0017]).
As per claim 18, Weast teaches the apparatus of claim 1, wherein the one or more processors are further configured to: identify an authorized user based on one or more of facial recognition, body recognition, gait recognition, voice recognition, or proximity recognition; or Weast, [0036]).
As per claim 19, Weast teaches the apparatus of claim 1, wherein the one or more processors are further configured to: communicate the encoded data for transmission from the local device to the remote device (The personalized images may be displayed by the display device 102 itself ( e.g., in an encrypted or obscured format) or provided to the authorized user viewing device 104 by the display device 102 or an associated cloud service. Weast, [0015]).
As per claim 20, Weast teaches the apparatus of claim 1, wherein the one or more processors are further configured to: activate one or more privacy filters at the remote device (Weast, [0034]).
As per claim 21, Weast teaches the apparatus of claim 1, wherein the one or more processors are further configured to: send an intruder indicator, wherein the intruder indicator indicates that an intruder has been detected in a proximity of the local device (Weast, [0036], [0051]).
Claims 22-29 have limitations similar to those treated in the above rejection, and are met by the references as discussed above, and are rejected for the same reasons of anticipation as used above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Weast et al. (US 2016/0148015, Pub. Date: May 26, 2016) in view of Kipust (US 6,002,427, Dec. 14, 1999), hereinafter referred to as Weast and Kipust respectively.
As per claim 7, Weast teaches the apparatus of claim 1, but does not teach a timer, Kipust however teaches wherein the one or more processors are further configured to:
identify a status of a timer (from a timer indicating either a particular predetermined time, Kipust, Column 12, lines 63-64); and
decrement a timer value of the timer when the status of the timer is not expired (At step 504 a count down value is loaded with an arm time value, which is selected by the user. The controller then repeats steps 506 and 508 until the arm timer value has counted down to zero, Kipust, Column 7, lines 47-50); or
store an initial state of the timer when the timer value is at a maximum value (at which the routine should be terminated or expiration of a predetermined amount of time. Kipust, Column 12, lines 64-65).
Weast in view of Kipust are analogous art to the claimed invention, because they are from a similar field of endeavor of systems, components and methodologies for providing secure communication between computer systems. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Weast in view of Kipust. This would have been desirable because if the activity signal 501 indicates continuing activity in the vicinity of the secured device then no action is taken. If the activity signal indicates that activity has ceased then at steps 504, 506 and 508 a countdown procedure is performed to wait a pre-programmed amount of time before arming the security system (Kipust, Column 7, lines 42-47).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Weast et al. (US 2016/0148015, Pub. Date: May 26, 2016) in view of Khan et al. (Wearable Sensor-Based Location-Specific Occupancy Detection in Smart Environments, Mobile Information Systems, Volume 2018, Article ID 4570182, Published 1 April 2018, 21 pages), hereinafter referred to as Weast and Khan respectively.
As per claim 14, Weast teaches the apparatus of claim 1, but does not teach user voice, Khan however teaches wherein the one or more processors are further configured to: identify a number of locations of sources of user audio (we propose the augment motion sensing-based counting strategy with our acoustic sensing-based people-counting algorithm which works on extreme modality of either of the data sources, be it acoustic or locomotive. Khan, page 2);
identify a number of user voices (we design a model which opportunistically exploits both the audio and motion data, respectively, from the smartphone’s microphone and accelerometer sensor to infer the number of people present in a gathering and their semantic location information as supplemented by the magnetometer sensor on the smartphone. Khan, page 2); and
activate or deactivate the one or more privacy filters at the local device based on the number of locations of sources of user audio or the number of user voices (We used text file as cover in which our recorded audio is embedded. A secret key is induced for the embedding and extraction process which is known by both the sender and the recipient. A steganographic function takes cover file as an argument and then embeds audio file and key to produce stego as output which is sent to our server. Khan, page 13).
Weast in view of Khan are analogous art to the claimed invention, because they are from a similar field of endeavor of systems, components and methodologies for providing secure communication between computer systems. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Weast in view of Khan. This would have been desirable because our counting algorithm determines the number of speakers in this environment in an anonymized manner (Khan, page 13). And the inbuilt microphone sensor in smartphones plays as an inevitable enabler to help detect the number of people conversing with each other in an event or gathering (Khan, ABSTRACT).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Weast et al. (US 2016/0148015, Pub. Date: May 26, 2016) in view of Honeywell (MEGAPIXEL SERIES VARI-FOCAL LENSES, 12/07/2011, 2 pages), hereinafter referred to as Weast and Honeywell respectively.
As per claim 15, Weast teaches the apparatus of claim 1, but does not teach adjusting camera angle, Honeywell however teaches wherein the one or more processors are further configured to: adjust a physical position of a camera or adjust an angle of a camera to detect intrusion at the local device (Vari-focal length lenses allow the installer to obtain the exact field of view quickly and easily, eliminating lens substitutions or the need to continuously adjust the camera setup. This is especially convenient for future changes to the viewing environment. Honeywell, page 1).
Weast in view of Honeywell are analogous art to the claimed invention, because they are from a similar field of endeavor of systems, components and methodologies for providing secure communication between computer systems. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Weast in view of Honeywell. This would have been desirable because today's network IP camera systems demand compact lenses that provide the best optical performance while being easy to install and adjust. Designed especially for low light capability, these lenses offer the most compact size on the market while maintaining the widest maximum apertures for a given focal length range. They offer the ability to provide a high contrast, sharp, detailed picture of the subject in daylight and low light, allowing identification of a subject rather than just observation (Honeywell, page 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG KORSAK whose telephone number is (571)270-1938.  The examiner can normally be reached on Monday-Friday 7:30am - 5:00pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLEG KORSAK/
Primary Examiner, Art Unit 2492